Green, J.
(dissenting)—The majority, relying on In re Keene, 95 Wn.2d 203, 622 P.2d 360 (1980), holds the petitioner's statement "I escaped from the Tri-Cities Work Release Facility in Pasco on July 5, 1974," without any *333other facts in the record, is an insufficient factual basis to allow a jury to conclude he was guilty. I disagree.
In In re Keene, supra, Mr. Keene pleaded guilty to three counts of forgery. He had signed a statement as required by CrR 4.2(g). In the statement Mr. Keene acknowledged the court told him: He was charged with three counts of forgery; the maximum sentence for each count was 5 years' imprisonment, a $5,000 fine or both; he had a right to counsel, to trial by jury, and to hear and question adverse witnesses and have witnesses testify for him; and the charge must be proven beyond a reasonable doubt. Mr. Keene stated he also was pleading guilty to three counts of forgery as charged in the information and was doing so freely and voluntarily. The only information supplied to the judge for his determination on whether a factual basis for the plea existed was the following statement made by Mr. Keene:
The Court has asked me to state briefly in my own words what I did that resulted in my being charged with the crime in the information. This is my statement: With respect to Count 1 on or about July 16, 1976 while my employer, Ron Lindh, of Capital Printing and Office Supply was on vacation cashed a check in a sum of $100.00 which my employer had left behind for emergency business expenditures. With respect to Count 2 I on or about July 20, 1976 cashed a check which had been drawn on the Pacific National Bank of Washington upon which check the name of my employer, Ron Lindh, had been forged, said check being for the amount of $200.00. With respect to Count 3 on or about July 28, 1976 I cashed a check drawn on the Pacific National Bank of Washington upon which check the name of Ron Lindh as drawer had been forged, said check being in the amount of $1,000.00.
In re Keene, supra at 209-10. The court stated, "the petitioner's admissions constitute the crime of forgery under counts 2 and 3", In re Keene, supra at 212, even though it had stated earlier intent to injure or defraud is a critical element of the crime of forgery. Although the statement made by Mr. Keene did not expressly contain the element of intent, the court found the information to which Mr. *334Keene pleaded guilty and made part of the record contained allegations of intent sufficient to support a voluntary plea.
Here, as in In re Keene, petitioner made a statement on his plea of guilty acknowledging the court had advised him of his rights. He also made the following statement:
The court has asked me to state briefly in my own words what I did that resulted in my being charged with the crime in the Information. This is my statement: I escaped from the Tri-Cities Work Release Facility in Pasco, on July 5th, 1974.
(Italics mine.) This statement and information alleging the requisite intent, to which petitioner pleaded guilty and was made part of the record at the hearing, when compared with the statement in In re Keene, supra, presents a sufficient factual basis upon which a jury might find the petitioner guilty.
In light of In re Keene, supra, I would hold petitioner's guilty plea valid, affirm the judgment and deny his petition.